CERTIFICATION Pursuant to Rule 497(j) of the Securities Act of 1933, Neuberger Berman Equity Funds (1933 Act File No. 2-11357; 1940 Act File No. 811-00582) (“Registrant”) hereby certifies (a)that the form of the prospectus and statement of additional information used with respect to Class A, Class C and Institutional Class shares of Neuberger Berman Intrinsic Value Fund, a series of the Registrant, do not differ from those contained in Post-Effective Amendment No.151 (“Amendment No.151”) to the Registrant’s Registration Statement and (b)that Amendment No.151 was filed electronically. Dated:April 19, 2010 By: /s/ Claudia A. Brandon Claudia A. Brandon Executive Vice President and Secretary
